Citation Nr: 1704433	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  13-05 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel







INTRODUCTION

The Veteran served on active duty from June 1981 to August 1981.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran requested a hearing before the Board.  A hearing was scheduled for October 2013.  The Veteran failed to appear for his scheduled hearing.  The hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

In April 2015, the Board denied service connection claim for a disability manifested by blackouts and remanded service connection for an acquired psychiatric disability for further development.  Following completion of the development requested therein, an October 2015 supplemental statement of the case was issued, and the case is once again before the Board. 

The RO adjudicated the Veteran's psychiatric disability claim as a claim for depression and anxiety attacks.  In Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the United States Court of Appeals for the Federal Circuit clarified how the Board should analyze claims for acquired psychiatric disorders.  As emphasized in Clemmons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  The Board will address whether service connection is warranted for an acquired psychiatric disorder, however diagnosed.  The issue has been recharacterized accordingly as noted on the title page of this decision.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

FINDING OF FACT

The evidence of record does not establish a nexus between the Veteran's acquired psychiatric disability and his active service. 
CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303 (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, personnel records, post-service treatment records, and the Veteran's written assertions.  The Board remanded the claim in April 2015 to obtain additional records.  

The Veteran was afforded a VA examination in March 2012, with an addendum opinion in May 2012.  The claim was remanded in April 2015, for an additional examination, as the Board found these earlier examination and opinion inadequate.  The Veteran failed to attend the additional examination.  Because the Veteran failed to report for his scheduled VA examination, the Board must rate the service-connection claim on the evidence of record.  38 C.F.R. § 3.655(b).  As will be explained in more detail below, without a current examination, there is no competent or credible of a currently diagnosed psychiatric disorder which may be service-connected.

The Veteran has not made any attempt to show good cause or explain why he missed his last examination.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Therefore, a remand for an additional VA examination is not warranted as to the claim for service connection for an acquired psychiatric disorder.

A remand by the United States Court of Appeals for Veterans Claims (Court) or the Board confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was most recently remanded, in pertinent part, to obtain additional in-service treatment records, the Veteran's personnel file, and VA examination.  Additional records were obtained, and, although the Veteran was offered an additional VA examination, he failed to attend.  The Board finds that there has been substantial compliance with the Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained, and the case is ready for appellate review. General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2016).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In the current appeal, service treatment records include a June 1981 entrance examination which noted a normal psychiatric clinical examination.  A month later, the Veteran sought medical treatment.  In the July 1981 treatment record, it was noted that he was "a little mentally depressed at this time," and that he was fit for CCP. The Veteran was discharged in August 1981. 

Post-service medical evidence of record indicates that the Veteran has been diagnosed with anxiety and mild depression.  See January 2012 private treatment record.  The Veteran has asserted that his acquired psychiatric disability manifested in service and that he has experienced symptoms since that time.  He has submitted February 2012 statements from his father and from a fellow service member attesting that they first noticed his psychiatric disability in service. However, the Veteran's anxiety and mild depression are not chronic conditions as set forth in 38 C.F.R. § 3.309(a).  Although psychoses are a listed condition, the Veteran has not been diagnosed with psychosis.  Therefore, the theory of continuity of symptomatology is not applicable in this case.  38 C.F.R. § 3.303(a), (b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  Here, the evidence does not indicate a problem the Veteran has that is connected to any problem he had in service.  

The Veteran underwent a VA examination in March 2012.  The VA examiner found that the Veteran did not have a diagnosis of a mental disorder.  An etiological opinion was not provided.  In a May 2012 addendum opinion, the March 2012 examiner again opined that the Veteran did not have a current DSM-IV diagnosis of a mental disorder.  Nevertheless, the evidence reflects a January 2012 private treatment record noting treatment for anxiety and mild depression.  The treatment record noted that the Veteran was being treated with Celexa.  Although a disability may resolve itself during the pendency of the appeal, the disability can still be considered a current disability for the purposes of determining service connection according to McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, although the VA examiner found that the Veteran did not have a current acquired psychiatric disability diagnosis, the evidence shows that a current diagnosis was demonstrated during the pendency of the appeal.  The Board therefore places little probative value on the March 2012 and May 2012 VA examination and opinion. 

As mentioned above, the Veteran's claim was remanded in April 2015 so that he could be afforded an additional VA examination and opinion.  The Veteran failed to report.  The Veteran provided no reason for missing his scheduled examination. Thus, his claim is evaluated based on the evidence of record.  38 C.F.R. § 3.655 (2016).  Based on the available evidence of record, the Board concludes that service connection is not warranted for the claimed acquired psychiatric disability.  

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's in-service complaints of feeling a little mentally depressed and his current acquired psychiatric disability.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011)), the specific issue in this case-the etiology of an acquired psychiatric disability-falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection.  There is no doubt to be otherwise resolved, and the appeal is denied.  

ORDER

Service connection for an acquired psychiatric disability is denied.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


